 440DECISIONSOF NATIONAL LABOR RELATIONS BOARDABS Auto Parts,Inc.andShopmen's Local UnionNo. 455,InternationalAssociationofBridge,StructuralandOrnamentalIronWorkers,AFL-CIO. Case 29-CA-1484June 30, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS ANDZAGORIAOn April 25, 1969, Trial Examiner Joseph I.Nachman issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices,and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent and the General Counselfiled exceptions, with supporting briefs, to the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board had delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this proceeding, and herebyadoptsthefindings,'conclusions,andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, ABS Auto Parts, Inc.,Brooklyn, New York, its officers, agents, successors,and assigns,shall take the action set forth in theTrial Examiner's Recommended Order.'TheRespondent'sexceptions, in large part,aredirected to thecredibilityfindingsmadeby the TrialExaminer It is the Board'sestablished policy not to overrule a Trial Examiner's resolutions as tocredibility unless,as is not the case here,a clear preponderance of all therelevant evidence convinces us that they are incorrect.Standard Dry WallProducts, Inc.,91 NLRB 544, enfd. 188 F.2d 362 (C.A. 3). Nordo we findment in the Respondent'scontention that because the Trial Examineruniformly credited the General Counsel'switnesses and discredited theRespondent'switnesses,hiscredibilityresolutionsare erroneous orattended by bias or prejudice.N.L R.B.v.Pittsburgh SteamshipCo.. 337U.S. 656Accordingly,we find no basis for disturbing the TrialExaminer's credibility findings in this case.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPHI.NACHMAN, Trial Examiner: This proceedingtried before me at Brooklyn, New York, on March 6, 7,and 8,1969, involves a complaint'pursuant to Section10(b) of the National Labor Relations Act (herein theAct),which alleges that ABS Auto Parts, Inc. (hereinRespondent),in the course of an organizational campaignamongitsemployees, interfered with, restrained, andcoerced its employees in the exercise of their Section 7rights,and discriminatorily discharged three employeesbecause of their assistance to and support of Shopmen'sLocalUnionNo. 455, InternationalAssociationofBridge,StructuralandOrnamental IronWorkers,AFL-CIO (herein the Union). By answer or stipulationRespondent admitted here certain allegations of thecomplaint,but denied the commission of any unfair laborpractice.For reasons hereafter set forth, I find theaforementioned allegationsproved, and recommend theusual remedial order.At the trial all parties were represented by counsel andwereaffordedfullopportunitytoexamineandcross-examine witnesses, to introduce relevant evidence, toargue orally on the record, and to submit briefs. Oralargumentby the General Counsel is included in thetranscriptofproceeding.TheGeneralCounsel alsosubmitteda brief.Respondent waived oral argument andsubmitted a brief. The oral argument and briefs have beenduly considered.Upon the entire record in the case, including myobservation of the demeanor of the witnesses,Imake thefollowing:FINDINGSOF FACT'1.THE UNFAIR LABOR PRACTICES ALLEGEDA. Chronology of Events1.BackgroundAboutmid-AugustanumberofRespondent'semployees including specificallyDaniel Staggers, -JohnStanback, and Robert Williams, the three discriminateesinvolved in this proceeding,met with officials of theUnion and soliciting it to organize the employees andrepresentthem in their employment relations withRespondent.Those present signed authorization cards andwere given additional cards for signature by otheremployees. In due cause, a number of signed cards weredelivered to the Union. There is no independent evidencethatwhile signatures to the cards were being solicited,Respondent was aware of the organizationalactivityamong its employees.'Issued November 29, on a charge filed October 9. These and all dateshereafter mentioned are 1968 unless otherwise noted'No issue of commerce or labor organization is presentedWhileRespondent in its answer denied the conclusion in paragraph 5 of thecomplaint that it was engaged in commerce within the meaning of the Act,it admitted the facts pleaded in paragraphs 3 and 4 of the complaint. I findthose facts to be as pleaded.Although the Union's status as a labororganization was denied in the answer,that fact was stipulated at the trial.Ifind accordingly.177 NLRB No. 64 ABS AUTO PARTS, INC4412. Events of August 26To establish Company knowledge of the union activityamong its employees,the General Counsel introduced atelegram which the Union sent Respondent on August 23(aFriday),which was admittedly received,' but as thetime of such receipt is critical and in dispute,the factsrelating to that issue are detailed.The telegram was filedwith the Western Union originating office in New York at5:42 p.m. August 23, and was received by its deliveryThis telegram,along with a number of others,was givento a delivery messenger, who left the Brooklyn office at10:26 a.m., August 24. The messenger returned to hisoffice the same day at 11:32 a.m., reporting his inabilityto deliver the message because the office of the addresseewas closed. The telegram was held by Western UnionuntilMonday, August 26, when itagainwas sent out fordelivery by a messenger at 7:36 a.m. That messengerreturned to his office at 9:59 a.m., filing hisreport whichis in evidence, showing his disposition of this and othertelegrams.With respect to this telegram, his report carriesno entry relating to delivery, which according to WesternUnion'sManager of Customer Service,means that thetelegram was delivered.No signature was obtained fromthe addressee because, again according to the WesternUnion witnesses,such signatures are not obtained unlessspecifically requested by the sender, which was not thecase here.The Western Union messenger who made therun on Monday, August 26, testified that while he had noindependent recollection regarding the delivery of thistelegram,the fact that no notation appeared on his routeslip indicated that the telegram was delivered, and that nosignature of the addressee was obtained,because his routeslipdid not indicate that such was requested by thesender. The messenger further testified that if delivery of atelegram is made by leaving it under a door, a notation tothe effect is made on the route sheet, and as such did notappear here,hewas certain this telegram was notdelivered in that fashion.When there is added to this thefact that Respondent offered no evidence to prove when orunder what circumstances it received the telegram and theevidence it did offer as to the receipt of the telegram I donot credit,the records maintained by Western Union inthe normal course of its business must be accordedparamount significance.Cf.Novelty Products Co.,170NLRB No. 68. Accordingly, I find and conclude that thetelegram was received by Respondent and its contentsbecame know to its responsible officials before 10 a.m.,Monday, August 26.''The telegram,which Respondent produced at the trial in obedience to asubpena,stated that the Union had been designated majority representativeinaunitofRespondent'sproduction,maintenance,and warehouseemployees,requested bargaining for a contract,and offered to prove itsmajority status if such was questioned by Respondent.'Abraham Sapperstein testified that he first saw the telegram onTuesday morning,August 27,while the picketing,hereafter discussed andwhich began that day about 8 a.m. was in progress,when he opened hisdesk drawer looking for some paper,and there found the telegram;that heimmediately asked when and by whom it was received,but that he wasunable to obtain any satisfactory information.Samuel Sapperstein at firstdenied that he had ever seen the telegram,and testified that it was for thisreason that he had replied in the negative when he was called severalmonths later by Western Union inquiring whether the telegram had beenreceived.When pressed further he admitted that he saw the telegram themorning of the picketing "around eleven or twelve o'clock - maybe oneo'clock."Not only do I not credit their testimony in that regard, but inthis and in other aspects of their testimony,Iam convinced and find thecontrary to be true.SeeN L.R.B. v.Walton Manufacturing Co.,369 U.S.Shortly after 10 a.m., employee Stanback, while atwork, received a message that he was wanted in the office.Reaching the office Samuel Sapperstein,addressingStanback, stated, "I guess you signed for the Union, too."Although he had signed a card, Stanback denied that hedid so. At this point Herman Goldberg,' commented thatLocal 455 was for those who build bridges, and askedStanback if he could build a bridge. Stanback respondedin the negative. Sapperstein then told Stanback, that hewould have to let him go, but that Stanback should comeback in about 2 weeks, "after the mess was over with,"and that he would try to put him back to work; that hewas a good worker, adding as a parting remark, "You seewhat your friends have got you into." Stanback then leftRespondent's premises and went to a corner store wherethe employees normally gather for lunch. During the lunchperiod,Stanback told his fellow employees of hisdischarge and the Union was immediately informed ofthat fact.'Stanback began working for Respondent as a yardman.His starting rate was$1.85 an hour, and within a few daysincreased to $2 an hour. Stanback credibly testified thatwhile employed by Respondent no one in authority evercriticized his work. On the contrary, as I have heretoforefound, when he was initially laid off on August 26, he wastold by Samuel Sapperstein that he "was a good worker",and that he would be put back to work in about 2 weeks,"after the mess was over with."'404, where the Supreme Court,quoting with approval from Judge LearnedHand inDyer v.Mac Dougall,201F.2d 265,269, stated that thedemeanor of a witness... may satisfy the tribunal,not only that the witness'testimony is nottrue,but that the truth is the opposite of his story;for the denial of one,who has a motive to deny,may be uttered with such hesitation,discomfort,arrogance or defiance,as to give assurance that he isfabricating,and that,if he is, there is no alternative but to assume thetruth of what he denies[369 U.S. at 4081'Considerable testimony was introduced relating to the supervisory statusof Goldberg.For reasons hereafter stated I find it unnecessary to decidethat issue.`The findings in this paragraph are based on the credited testimony ofStanback,Staggers and Williams.Both Sappersteins denied that they everdiscussed the Union with Stanback or any other employee.Although theyadmitted that Stanback was discharged,they gave differing accounts as towho fired him, when he was fired,and the circumstances under which hewas fired.Abraham Sapperstein initially testified on direct that hedischarged Stanback about noon on Friday,August 23, because the latterwho had only worked since the first week of August,and who had beentriedon several jobs but proved unable to perform any of themsatisfactorily,was asked if he could drive a truck,and when it developedthat the license which Stanback had was issued to him in Maryland, hetold Stanback that Respondent had no further use for his services, that heshould go get his pay. Upon completion of his direct examination, thehearing was recessed for lunchWhen the hearing resumed, I granted therequest of Respondent's counsel for further direct examination.At thistime Sapperstein testified that it was on Monday, August 26,that he hadthe conversation with Stanback concerning the latter's ability to drive atruck,and that he discharged him about noon of that day. In thisconnection it is pertinent to note that Stanback's time card shows that hewas paid to 5 p.m. on August 23, but only until noon on August 26.Samuel Sapperstein also testified as to Stanback's alleged incompetence,but claimed that it was he who asked Stanback about driving a truck, andthat when it developed that Stanback had only a Maryland license, hedirected Stanback to get his pay. Interestingly enough Samuel Sappersteinfixes this conversation as having occurred onAugust 29.It is noted,however,that nowhere in the affidavit he gave the Board,did SamuelSapperstein claim that Stanback's failure to have a valid license was themotivating factor in the decision to discharge him.'Samuel Sapperstein did not specifically deny having made thesestatements. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Events of August 27The morning of August 27, instead of beginning workat the usual 8 a.m. starting time, the employees beganpicketingRespondent'spremisestoprotestStanback'sdischarge.UnionAgentCandelorawas present andassistedwith the picketing in which Stanback, WilliamsandStaggersandanumber of other employeesparticipated, and which was observed by all three of theSappersteinbrothers.After a conference between theSappersteinsandUnionAgent Candelora, the latterdirected all the employees, including Stanback, to returnto work, which they did, and all were paid for the fullday.Thereupon the picketing terminated about 10 or10:30 a.m.'4.Other eventsduring weekof August 26In addition to the interrogation of, and the statementsmade to Stanback, detailedsupra,the evidence also showsinterrogationof,andcoercivestatementsbytheSappersteins to employees Staggers andWilliams. Thefact with respect to these are:1.Apparently during the morning of August 26,Staggers heard from fellow employees that Respondenthad received a telegram from the Union. Shortlythereafter Abraham Sapperstein approached Staggers andaskedwhether the latter had signed a union card.Although he had done so, Staggers denied that he signed aunion card. Sapperstein stated that he had papers to provethat Staggers had signed a card, but Staggers persisted inhis denial. Later in the day, as Staggers was returningfrom lunch, he met Goldberg, Samuel and AbrahamSapperstein at the entrance to the premises. One of theSappersteins, addressing Staggers, remarked, "If you guyswanted a union, why didn't you come to us and we wouldget you a union." Goldberg stated, " . . . the Union is notgoing to do [you] any good, the only thing is they willtake your money and not do anything for you." SamSapperstein remarked, in substance, that if the Union didcome in he would reduce the operation to the point thatonly 5 men would be needed and that the remainderwould be laid off. Later in the week Staggers was calledto the office and was there told by Abraham Sappersteinthat if the Union came in "a lot of fellows would behurt,"but if there was no union in the plant, theoperation would continue as in the past, and "nobodywould get laid off."'2.During the week of August 26, Robert Williams wasasked by Abraham Sapperstein whether he had signed aunion card.Williams answered by asking "what union."Later, Goldberg told Williams that the men would only behurting themselves by getting a union in, and SamuelSapperstein toldWilliams that if the Union got in he'The foregoing findings are based on the credited testimony of Staggers,Williams, and StanbackThe recorddoes not fully reflect the discussionsbetween the Sapperstems and Candelora,as the latter did not testify Thetestimonyshowsthat beginninginNovemberor December,Candelora wasconfinedto a hospital under intensivecareAtthe time of the hearing hehad been home several weeks but was not permitted to see anyone. TheSapperstems testified that Candelora pressured them into agreeing toreturn towork by threatening to close the place down I deem itunnecessary to make any finding on this point.'The Sappersteins denied thattheydiscussed theUnion with anyemployeeRespondent contends that Staggers as a convicted felonsentenced to a lengthy prison term,should notbe credited.Uponconsideration of the entirerecord,and the demeanor of the witnesses, I docredit Staggers and base the foregoingfindingson his testimony.(Williams) would be the first to go. On Thursday, whenthe employees were being paid for that week, as hereaftersetforth,with the three Sappersteins and Goldbergpresent, Abraham Sapperstein told Williams that he knewthe names of all employees who had signed for the Union,and added that if the Union did not get in, "everdyonewould receive a raise and no one would get laid off."'5.Events of August 29 and September 3Respondent's workweek ends with the close of businesson Friday, at which time the employees are paid in fullfor all work during that week. However, on Thursday,August 29, the employees were paid the wages due themfor that week and told not to report for work on Friday,August 30." Nothing was said then about termination ornot reporting for work the following week. The followingMonday being Labor Day, the next scheduled work daywas Tuesday, September 3, when all employees reportedfor work at the usual 8 a.m. starting time. Before he couldstart work, Stanback was told by Samuel Sapperstein togo home until Respondent sent for him. Stanback did so,but returned to Respondent's premises on September 4, toclaim some overtime he felt was due him for work duringthe preceeding week, and again on September 6, to collectfor that overtime. At no time after September 3, wasStanback recalled for work, although there was amplework for him to do. Stanback testified withoutcontradiction thatwhen at Respondent's premises onSeptember 4 and 6, he observed new employees doing thework he theretofore performed.ShortlyafterStaggersandWilliamswho workedtogether, reported for work on September 3, they weretold by Samuel Sapperstein that Respondent had no workfor them, and that they punch out, saying they would becalledwhen needed. Admittedly, Respondent has notcalled either for work, and the record shows that workwas available, new employees having been hired toperform the work Staggers and Williams theretoforeperformed." The following day Staggers and Williamsreturned to the plant seeking holiday pay for Labor Day.They were apparently told to return for it on Friday, andwere then paid for 4 hours.""Basedon thecredited testimonyof Williams Arthur Reeves, a witnesscalled byRespondent,and for whose credibility it vouched, also testifiedthat he was interrogatedby Samuel Sappersteinas towhether he hadsigned acard for the Union However, as I discredit other portions ofReeves' testimony,Imake no findingas to that incident, because in noeventwoulditaffectthe natureor scope of the order which I shallrecommend"Employeestestified thatthe reason giventhem for the Fridayclosingwas the weddingof a son ofone of the SappersteinsRespondent'stestimony was that theextra daywas granted becauseLabor Day wasapproaching and some employees who had taken no vacationtime, wantedthe extendedholidayperiod.As the General Counselascribes no antiunionmotive to Respondent's failure to operateon Friday, I find it unnecessaryto resolvethe conflict"In itsbrief,Respondentrefers to the testimony of Staggers andWilliams,both of whomadmittedthat they were never told in so manywordsthattheywereterminatedHowever, Respondent's counselconcededinhisopening statementthatallthreeof the discriminatees weredischarged,and that each was dischargedfor cause, and both Abrahamand Samuel Sapperstein testified that theseemployees weredischarged,each claiming that he was theone who discharged them'Based on acompositeof the creditedtestimony of Staggers andWilliams. Although Staggers' testimonyvanes to someextent from that ofWilliamsas to the eventsof September 3, I am convinced that he wasconfused as to dates, and that the eventshe testified to ashavingoccurredon September4, in fact tookplaceon September 3, as Williams testifiedInitially,RespondentcontendedthatStaggersandWilliamswere ABS AUTO PARTS, INC443Staggers was employed about March 1, and until hisdischarge on September 3, worked as a general helpercleaning automobile parts. His starting salary was $2 anhour. Sometime in July, he received an increase of 25cents an hour, at which time he was told by AbrahamSapperstein,asStaggerscrediblytestified,thathe(Stagers) "had learned the fob and . . . deserved a raise.,,IfWilliams had worked for Respondent some years back,but voluntarily quit. He was rehired in July, and until hisdischarge on September 3, worked as a general helpercleaning automobile parts. He was rehired at $1.75 anhour, and about a month later received a raise of 25 centsan hour.Williams credibly testified that prior to hisdischarge on September 3, he was never reprimanded bymanagement, nor was his work criticized. I also creditWilliams that on the day of his discharge by Sappersteinthe latter did not complain aboutWilliams'workperformance, but rather told Williams that the reason forhis termination was lack of work.B. Analysis and Conclusions1.The independent8(a)(l) allegationsIfind and conclude that Respondent violated Section8(a)(1) of the Act by the following conduct.(a) Samuel Sapperstein's interrogation of Stanback onAugust 26, and the interrogation of Staggers and Williamsduring that week as to whether said employees had signeda union card. The facts as developed in the record show(1)Respondent's hostility to the advent of the Union, andthatthreeemployeeswere promptly discharged fordiscriminatory reasons, as hereafter found, demonstratesthat the intent to discriminate was at least a purpose ofthe interrogation; (2) the interrogation was by the highestlevelof supervision, and the information requested wasquite specific- did yousign a unioncard; (3) for themost part the interrogation was not informal but afterbeing called to the office; (4) the employees found itnecessary to deny that they had signed cards or otherwiseknew of or participated in the affairs of the Union; and(5) the employees were not told the purpose of the inquiry,nor were any assurances against reprisal given - indeedthe interrogation of Stanback was followed by his promptdischarge, and the interrogation of Williams, and some ofthe interrogation of Staggers took place at a time whentheyknew of Stanback's discriminatory discharge onAugust26.Thesefactorsconvinceme that thedischargedfor inefficiency,loafing on the job, and for vile and abusivelanguageallegedlydirectedtoward the Sapperstems.The allegedinefficiencyand loafingmay beput to one side in view of the testimony ofSamuel Sapperstein that were it not for the vile and abusive language hewould not havedischarged Staggers or Williams on September 3. BothStaggers and Williams denied that they used vile and abusive languagetoward the Sappersteins Consistent with my prior credibility resolutions, Icredit Staggers and Williams, and discredit the Sappersteins in that regard.In this connection, it is ofinterest to note,that no where in hisaffidavitgiven the Board agent on October 8, did Samuel Sapperstem refer to anyvile orabusive language by Staggers or Williams, nor is that assigned as areason for their discharge. His testimony in that regard therefore,has allthe earmarks ofan afterthought.Neither was I impressed by his efforts toavoid theeffectof his affidavit by claiming that the Board agentdeliberatelyleft that and other facts out of the affidavit.Also, because ofhis obvious bias infavor of theSappersteins,Ido not credit the testimonyof CharlesSmith that he was present and heard the vile language allegedlyused byStaggers and Williams."It is noted that Samuel Sapperstem did not deny that he so stated toStaggersinterrogation of Stanback, Staggers, andWilliams wasintended by Respondent to be, and was in fact coercive,and therefore violative of Section 8(a)(1) of the Act. I sofind and conclude.Sturksnes Construction Co., Inc.,165NLRB No. 102,Bourne Company v. N.L.R.B.,332 F.2d47 (C.A.2);N.L.R.B. v. Berggren & Sons, Inc.,406 F.2d239 (C.A. 8).(b) Samuel Sapperstein's statement to Stagger, that ifthe Union got in the operation would be reduced to thepoint that only five men would be needed and theremainder would be laid off, as well as his statement toWilliams that if the Union came in he (Williams) wouldbe the first to go. Both statements constituted a threat tothe job security of these employees if they persisted intheir efforts to secure union representation.(c)Abraham Sapperstein's statements to Staggers andWilliams that if the Union did not get in the operationwould continue, no one would be fired and the employeeswould receive raises in pay. These were plainly promisesof benefit designed to dissuade the employees fromseekingunionrepresentation,andconstitutedtheinterference, restraint, and coercion proscribed by Section8(a)(1)of the Act.N.L.R.B. v.MillerRedwoodCompany, 407F.2d 1366 (C.A. 9).152. The 8(a)(3) allegationsThe crucial question on this aspect of the case isRespondent's motive in discharging Stanback,Williams,and Staggers; was it because of their union activity, as theGeneral Counsel contends, or was it for their derelictionsof duty, as Respondent contends. My consideration of theentire record convincesme, and I therefore find andconclude that Stanback,Williams, and Staggers weredischarged because of union activity, and that the claimedderelictions of duty was a mere afterthought seized uponin an effort to obscure the true motive for the discharges.As I have found on the basis of the credited evidence,we have here a case of three employees whose workperformance had not previously been criticized, and whoare discharged without prior warning or notice, in themidst of the work week, hard upon receipt of the Union'sdemand for recognition. These factors- previouslysatisfactoryemployee, sudden discharge without priorwarning after discovery of union activity, and in the midstof the work week - are the classic indicia of adiscriminatorilymotivated discharge. And when there isadded the fact, as I have found in the instant case, thatthe stated reasons in defense of the discharges are false, itis appropriate to infer, as I do, that such reasons were notthe real motive for the discharges, but that the true reasontherefor was one which Respondent denies and seeks to"A substantial portion of the evidence adduced by the parties dealt withthe question whether, as the GeneralCounselcontended but Respondentdenied,Goldberg was an agent of Respondent,or a supervisor within themeaning of Sec. 2(11) of the Act. However,Ifind it unnecessary to resolvethat issue.The statements shown by the evidence to have been made byGoldberg were (1) to Stanback thatLocal 455was for those who buildbridges; (2) to Staggers that the Union would not do the employees anygood,and (3) to Williams that the employees wouldonly behurtingthemselves by getting a Union-allof which the General Counselconcedes(brief 21),"fall short of constituting 8(a)(l) conduct.."Thisbeing true, and there being no evidence that Goldberg engaged in otherconduct that could be regarded as violative of the Act, no purpose wouldbe served by deciding his supervisory status Likewise it is unnecessary topass upon Goldberg's status in order that his statements may be used toestablish antiunion animus on the part of Respondent Such animus ismade clear by the conduct and statementsof Abrahamand SamuelSapperstem. 444DECISIONSOF NATIONALLABOR RELATIONS BOARDconceal namely, to rid itself of these employees because oftheir support of the Union. As the Court of Appeals forthe Ninth Circuit said inShattuck Denn Mining Corp. v.N.L.R.B.,360 F.2d 1018, 1020 (C.A. 9):If he [the trier of fact] finds that the stated motivefor a discharge is false, he certainly can infer that thereis another motive. More than that, he can infer that themotive is one that the employer desires to conceal - anunlawful motive- at least where, as in this case, thesurrounding facts tend to reinforce that inference.Accordingly, upon consideration of the entire record, Ifindand conclude that Respondent's discharge ofStanback,Williams and Staggers was discriminatorilymotivated, and as it plainly had the natural tendency andeffectof discouraging membership in the Union, wasviolative of Section 8(a)(3) and (1) of the Act.Upon the foregoing findings of fact, and the entirerecord in the case, I make the following:earningsduring such period, in accordance with theBoard's formula set forth inF.W. Woolworth Company,90 NLRB 289, with interest thereon at the rate of 6percent per annum, as provided in IsisPlumbing &Heating Co.,138NLRB 716. To assist in procuringcompliance with this provision, it will be recommendedthatRespondent be required to preserve and makeavailable to agents of the Board, all payroll and otherrecords necessary or useful in computing the amount ofbackpay due.Because of the character of the unfair labor practicesfound, which go to the very heart of the Act, I shallrecommend that Respondent be required to cease anddesist from in any manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed bySection 7 of the Act.N.L.R.B. v. Entwistle Mfg. Co.,120F.2d 532 (C.A. 4).RECOMMENDED ORDERCONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2)of the Act,and is engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Unionisa labor organization within themeaning of Section 2(5) of the Act.3.By the conduct set forth in section I,B,1, hereof,Respondent interfered with,restrained,and coerced itsemployees in the exercise of rights guaranteed by Section7 of the Act, and therebyengaged in,and is engaging inunfair labor practices proscribedby Section8(a)(1) of theAct.4.By discharging,and thereafter failing and refusing toreinstateStanback,Williams, and Staggers because oftheir assistance to and support of the Union,Respondentdiscriminated against them in regard to their hire andtenure of employment,thereby discouraging membershipin the Union,and thus engaged in and is engaging inunfair labor practices proscribed by Section 8(a)(3) and(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that it berequired to cease and desist therefrom, and take certainaffirmativeactionfoundnecessaryand designed toeffectuate the policies of the Act.HavingfoundthatRespondent interferedwith,restrained, and coerced its employees in the exercise ofrights guaranteed to them by Section 7 of the Act, it willbe recommended that it be required to cease and desisttherefrom.HavingfoundthatRespondentdiscriminatorilydischarged and failed and refused to reinstate Stanback,Williams, and Staggers, I shall recommend that it berequired to offer each of them immediate, full andunconditionalreinstatementtotheirformerorsubstantially equivalent position, without prejudice to theirseniorityorotherrights,privilegesandworkingconditions, and make each of them whole for any loss ofearnings suffered as a result of the discrimination againsthim, by paying to him a sum of money equal to thatwhich he would have earned as wages, from the date ofthe discrimination to the date of reinstatement, less netUpon the basis of the foregoing findings of fact andconclusionsof law and the entire record in the case, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, it is recommended that the NationalLabor Relations Board order ABS Auto Parts, Inc., itsofficers,agents, successors, and assigns, to:1.Cease and desist from:(a) Interrogatingemployees as to whether they signed aunion card.(b)Threatening employees with discharge or otherdisciplinary action if they select union representation.(c)Promising to grant benefits to employees if theycease their assistance to or support of the Union.(d)Discouragingmembership in Shopmen's LocalUnionNo. 455, International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO, oranyother labor organization of its employees, bydiscriminatorilydischarging,or in any other mannerdiscriminatingagainst any employee in regard to his hire,tenure, or other term or condition of employment.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right toself-organization,toform,join,orassistlabororganizations,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargainingor other mutual aid or protection, or to refrainfrom any and all such activities.2.Take the following affirmative action foundnecessary and designed to effectuate the policies of theAct:(a)Offer John Stanback, Robert Williams, and DanielStaggers immediate,fulland unconditional reinstatementto his former or substantially equivalent position, withoutprejudice to his seniority or other rights, privileges, orworking conditions, and make each whole for any loss ofearningssuffered, in the manner stated in the sectionhereof entitled "The Remedy."(b)Notify John Stanback, Robert Williams, and DanielStaggersif presently serving in the Armed Forces of theUnited States of his right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available toauthorizedagents ofthe National Labor Relations Board,for examination and copying, all payroll records, socialsecuritypayment records, timecards, personnel records ABS AUTO PARTS, INC445and reports,and all other records necessary or useful indetermining compliance with this order,or in computingthe amount of backpay due.(d)Post at its business premises in Brooklyn, NewYork,copies of the attached notice marked"Appendix.""Copies ofsaid notice, on forms providedby theRegionalDirector for Region 29 (Brooklyn,New York),after beingduly signed by its authorized representative,shallbeposted byitimmediately upon receipt thereof, and bemaintainedby it for 60consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by it to insure that said notices are not altered,defaced or covered by any other material.(e)Notify theaforesaid Regional Director,inwriting,within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.""In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"aDecree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read."Notify the aforesaid RegionalDirector, in writing,within 10 days from the date of this Order,what stepshave been taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a formaltrialbefore a Trial Examiner of theNational Labor Relations Board at which all sides had thechance to present evidence,ithas been found that weviolated the law and we have been ordered to post thisnotice to inform our employees of their rights.WE WILL NOTquestion you as to whether or not youhave signed a union card.WE WILL NOTpromise you pay raises or otherbenefits to get you to stop supporting a union.WE WILL NOT fire, threaten to fire, or otherwisediscriminate against any employee because he joins, orhelps a union.As it has been found that we violated the law whenwe fired John Stanback, Robert Williams and DanielStaggers,WE WILL offer each of them their job back,with full seniority, and we will make up the pay each ofthem lost, together with 6 percent interest.WE WILL notify John Stanback, Robert Williamsand Daniel Staggers if presently serving in the ArmedForces of the United States of their right to fullreinstatement upon application in accordance with theSelectiveServiceAct and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.The law gives all our employees these rights:To organize themselves.To form, join, or help unions.To bargain as a group through a representativethey choose.To act together for collectivebargainingor othermutual aid or protection.To refuse to do any or all of these things.WE assure you that WE WILL NOT do anything tointerfere with you in the exercise of these rights. Everyemployee is free to become or remain a member ofShopmen'sLocalUnionNo.455,InternationalAssociation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, or any otherunion,or not tobecome or remain a member of any union.DatedByABS AUTOPARTS, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectly with the Board'sRegionalOffice, 16 Court Street,FourthFloor,Brooklyn,New York 11201, Telephone212-596-5387.